Case 1:19-cv-00405-AJN Document18 Filed 11/22/19 Page 1 of 2
U.S. Department of Justice

 

 

United States Attorney

Southern District of New York

86 Chambers Street a ce SSIES

New York, New Yortle 10007 ©

|

November 22, 2019 _
VIA ECF | oir
Honorable Alison J. Nathan wea; ne |
United States District Judge " NOV 26 2019 ”
United States Courthouse pe oo, S|
40 Foley Square ea

New York, NY 10007

Re:  Osen LLC vy. Office of Foreign Assets Control of the U.S. Department of Treasury,
No. 19-cv-405 (AJN)

Dear Judge Nathan:

This Office represents the United States Department of Treasury (“Treasury”) in the
above-referenced Freedom of Information Action. On behalf of the parties, we write pursuant to
this Court’s Order dated March 15, 2019, which instructed the parties to provide a joint status
update including, if necessary, a proposed briefing schedule for any matters to be resolved via
motions for summary judgment, see Dkt. Nos. 12.

On September 21, 2018, Plaintiff submitted to Treasury the FOIA request at issue, seeking
the “Designation Package and all exhibits attached thereto supporting the Treasury’s designation”
of each of the following entities: Sanabil Association for Relief and Development (“Sanabil”), Al-
Wagfiya AI-Ri’aya Al-Usra Al-Filistinya Wa Al-Lubnanya (“Al-Wagqfiya”), and Al-Salah
Society.

On May 10, 2019, the Court endorsed the parties’ proposal regarding a production
schedule. Dkt. No. 14 at 3. Treasury has responded to Plaintiffs request under the court-approved
schedule. The parties have regularly met and conferred regarding Plaintiff's concerns with the
production, and have limited the issues of potential dispute to the productions relating to Sanabil
and Al-Wagfiya (Plaintiff is satisfied with Defendant’s production of records relating to Al-Salah
Society). Plaintiff contends these productions contain inappropriate redactions.

Plaintiff also contends that Treasury’s search for responsive records was inadequate
because Treasury informed Plaintiff of the possibility that press releases announcing the
respective designations may have relied on information not included in the “Designation
Packages.” Plaintiff's position is that its request was intended to cover all records relied upon by
Treasury in deciding to designate those entities and drafting the corresponding press releases.
Treasury’s position is that the request plainly sought “[d]esignation Package and all exhibits
attached thereto supporting the Treasury’s designation,” not any records underlying any press
releases merely announcing such designations. The parties, however, intend to hold further
meet-and-confer discussions, and Treasury has agreed to take additional steps in response to
Plaintiff’s specific inquiries.

 

 
Case 1:19-cv-00405-AJN Document 18 Filed 11/22/19 Page 2 of 2

As these meet-and-confer discussions may further narrow the issues for potential
summary judgment briefing (or the need for any summary judgment briefing at all), the parties
respectfully request that the Court adopt the following schedule:

   

e Treasury shall respond to Plaintiff's inquiries regarding Treasury’s withholdings, . - Le
and the scope of its search by December 6, 2019. Paks

e By December 15, 2019, the parties shall file a joint status report and a proposed so
schedule for summary judgment briefing for any remaining disputed issues. axve ZED

Given the parties’ agreement regarding this path forward, the parties respectfully re ues
that the Court adjqu ence current] scheduled for December 6,

2019, at 3 PM sine die. This is the parties” first request for an adjournment of this conference. ORDERED

Thank you for your consideration of this matter.

 

 

Respectfully,
ROE \\ 0 dvs \4 GEOFFREY S. BERMAN
| United States Attorney
ISON J. Me .
STATES DISTRICT JUDGE By:  /s/ Charles S. Jacob

 

CHARLES S. JACOB
Assistant United States Attorney
Tel: (212) 637-2725

cc: Counsel of record (via ECF)

 
